U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark one) [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2010 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 33-19961 ubroadcast, inc. (Exact name of registrant as specified in its charter) Delaware 01-0623010 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1666 Garnet Avenue, Suite 312, San Diego, California 92109 (Address of principal executive offices, including zip code) (866) 352-6975 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] As of May 20, 2010, there were184,741,174 shares of the issuer’s common stock outstanding. ubroadcast, inc. INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets as of March 31, 2010 (unaudited), andDecember 31, 2009 (audited) 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2010 (unaudited) and 2009 (unaudited) 4 Consolidated Statement of Stockholder (Deficit) Equity for the Three Months Ended March 31, 2010 (unaudited) 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 (unaudited) and 2009 (unaudited) 6 Notes to Consolidated Financial Statements 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 13 Item 4T.Controls and Procedures. 13 PART II - OTHER INFORMATION 14 Item 1. Legal Proceedings. 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item 3. Defaults upon Senior Securities. 16 Item 4. Submission of Matters to a Vote of Security Holders. 16 Item 5. Other Information. 16 Item 6. Exhibits. 16 Signatures 16 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements UBROADCAST, INC. CONSOLIDATED BALANCE SHEETS March 31, 2010 and December 31, 2009 3/31/2010 (unaudited) 12/31/2009 Current Assets Cash $ $ Accounts Receivable - Total Current Assets Non Current Assets Equipment, net of Depreciation Software, net of Amortization Total Non Current Assets TOTAL ASSETS $ $ Current Liabilities Accounts Payable Notes Payable Notes Payable, Related Parties Total Current Liabilities Total Liabilities Capital/Owners' Equity Preferred stock, $.001 par value; 50,000,000 shares authorized, -0- and -0- shares inssued and outstanding - - Common Stock, Par Value $.001; 700,000,000 Shares Authorized; 184,741,174 and 149,428,053 Shares Issued and Outstanding Additional Paid in Capital Retained Earnings (Deficit) ) ) Subscription Agreement ) ) Treasury Stock ) - Total Equity ) TOTAL LIABILITIES & EQUITY $ $ The accompanying notes are an integral part of these statements 3 UBROADCAST, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Monthes Ended March 31, 2010 and 2009 Three Months Ended March 31 (unaudited) (unaudited) Restated Revenues $ $
